‘ Case 3:18-cv-01908 Document 1 Filed 11/28/18 Page 1 of7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

 

 

 

 

 

UNITED sTATEs oF AMERICA,
crvlL No.
Plaintiff, »
V.
-DR. FELIX RosA-cARTAGENA CoLLEchoN oF MoNEY
Defendant.
CoMPLAINT FoR coNsENT JUDGMENT
To THE HoNoRABLE coURT;

' COMES NOW the United States of America, by and through the undersigned attorneys,
and Very respectfully alleges and prays:
INTRODUCTION

l. The United States tiles this action under the False Claims Act, 31 U.S.C. § 3279 e_t
M., to recover civil monetary penalties from the defendant’s false claims to the United States
Department of Health and Human Services made in violation of federal law and applicable
statutory provisions

JURISDICTION AND VENUE

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1345 and its
general equitable jurisdiction; as Well as subject-matter jurisdiction pursuant to 28 U.S.C. § 1331,
since the civil action arises under the laws of the United States, in particular, 31 U.S.C. §§ 3729,
37 30.

3. This Court has personal jurisdiction over Defendant, Who resides Within the District
l

 

Case 3:18-cv-01908 Document 1 Filed 11/28/18 Page 2 of 7

of Puerto Rico.

4. Venue is proper in this District under 28 U.S.C. § 1391 and 31 U.VS.C. § 3732(a).
Defendant can be found, resides, and transacts business within the District of Puerto Rico.

PARTIES

5 . The plaintiff is the United States of America, on behalf of its Department of Health

and Human Services, hereinafter referred to as “HHS”.

6. Defendant Félix Rosa-Cartagena, hereinafter referred to as “Dr. Rosa-Cartagena”,
was at all times relevant, a physician and Emergency Medicine Practice specialist licensed to
practice medicine in the Commonwealth of Puerto Rico. Dr. Rosa-Cartagena is also a resident of
Puerto Rico. At all times relevant, Dr. Rosa-Cartagena (NPI #1245 90493) operated an Emergency
Group Practice composed of a group of physicians and support medical staff physically located at
Hermanos Melendez Hospital in the municipality of Bayamc')n, Puerto Rico. Dr. Rosa-Cartagena
was directly involved and participated in the daily operations of the Emergency Group Practice,
called MWR Group, during the relevant period of time.
THE MEDICARE 1I’R.OGRAM
7 . EXcept as otherwise specifically noted, the allegations set forth below describe the
Medicare Pro gram and other facts during the period relevant to this action, that is from on or about ‘
June of 2012 until June of 2014. l
8.» The United States Department of Health and Human Services (“HHS”), through its
component agency, the Centers for Medicare and Medicaid Services, (hereinafter referred to as

“CMS”), administers the national Medicare Program.

Case 3:18-cv-01908 Document 1 Filed 11/28/18 Page 3 of 7

9. The Medicare Program, which is set forth in Title XVIH of the Social Security Act,
42 U.S.C. §§ 1395 e_t M., consists of four (4) parts, commonly referred to as Parts A, B, C and D.
Part A, B and D are not at issue here. Under Part C, beneficiaries enrolled in a managed care plan
administered by private health insurance companies or Medicare Advantage (MA) Plans, which are
contracted by CMS. Medicare y Mucho l\/las (“MMM”), is an entity contracted by CMS to provide
managed care to beneficiaries under Part C.

10. MMM is a risk-bearing entity, licensed or otherwise authorized by the State to assume
risk for offering health insurance or health benefits coverage, such that the entity is authorized to
accept prepaid capitation for providing, arranging, or paying for comprehensive health services under
a Medicare Advantage contract

ll. As Medicare Advantage Plans, MMM is responsible of receiving, adjudicating and
paying claims of authorized providers seeking reimbursements for the cost of health care benefits,
items, or services provided to Medicare Part C beneficiaries

12. Physicians who perform medical services in connection with the Medicare Program
apply for‘ and if approved, are assigned a “number”. The number allow the physicians to submit
bills, commonly referred to as “claims”, for payment to Medicare, through MMM, in order to seek
reimbursement for medical services that they had provided to Medicare Part C beneficiaries

13. ln order to receive payment from Medicare through MMM, a physician is required to
submit a health insurance claim form, known as Form HCFA-lSOO (“HCFA 1500”) wherein the
physician certifies that the claims are true, correct, complete and that the form was prepared in
compliance with the laws and regulations governing the Medicare Program. Physicians further

certify that the services billed were medically necessary and were in fact provided as billed.

Case 3:18-cv-01908 Documeht 1 Filed 11/28/18 Page 4 of 7

14. The authorized participating physicians may submit claims for payment either
electronically or in hard copy, as allowed by MMM. , Each claim form required certain important
information, including:

a. the supplier’s Medicare identification number;

b. the Medicare beneficiary’s name, address, and date of birth;

c. the Medicare beneficiary's identification number;

d. the name and identification number of the physician who ordered the item or service ;
e. the health care products, items, or services supplied to the beneficiary;

f. the applicable Medicare billing codes for these products, or services;

g. the date of service; and

h. the diagnosis

15 . The Office of Inspector General of the Department of Health and Human Services
(“HHS OIG”), through its Office of investigations (“OI”), conducts criminal, civil and administrative
investigations of fraud and misconduct related to HHS programs, operations and beneficiaries HHS
OIG operates an OlG Hotline, which allows the public, industry stakeholders, and others to report
suspected fraud, waste and abuse. HHS OIG also works collaboratively with other components to
develop appropriate enforcement actions and recommend fixes to aspects of HHS programs
vulnerable to fraud.

16. For Medicare billing purposes and for all times relevant to this case, physician
services provided to beneficiaries were identified by a Current Procedural Terminology (“CPT")
codei Medical costs covered under l\/ledicare Part C include emergency medical services for

observation or inpatient hospital care, for the evaluation and management of a patient including

 

Case 3:18-cv-01908 Document 1 Filed 11/28/18 Page 5 of 7

admission and discharge on the same date. As per the Medicare Claims Processing Manual, carriers
make payment on the basis of the Observation or lnpatient Care Services procedure codes only if the
presenting problems requiring admission are of the highest severity. Per the CPT, the code assigned
to this type of procedure and corresponding payment is 99236. Medical costs also covered under
Medicare Part C include medical services for Emergency Department Visits for the evaluation and
management of a patient For this cate gory, usually the presenting problems are of high severity and
pose an immediate significant threat to life or physiolo gic function. Per the CPT, the code assigned
to this type of procedure and corresponding payment is 99285. In order to be covered by Medicare,
the services need to be reasonable and necessary for the diagnosis or treatment of the illness or injury
for which they are administered according to accepted standards of medical practice.
STATEMENT OF FACTS

17. The United States contends that it has certain civil claims against Dr. Rosa-Cartagena
arising from an investigation conducted by HHS OIG related to the undue submission of Medicare
bills for payment of services performed from June 2012 until June 2014 in the municipality of
Bayamon, Puerto Rico, using Observation or Inpatient Care Services code 99236 and Emergency
Department Visits code 99285, without meeting the criteria for such procedure codes lt is further
claimed that the improper use of these codes (up-coding) represented a higher level of care than was
indicated, and resulted in corresponding higher payments to the medical provider. That conduct is
referred to below as the “Covered Conduct.”

CLAIM FOR RELIEF
False Claims Act- 31 U.S.C. § 3729 (a) (1)

18. This is a claim for civil monetary penalties under the False Claims Act, 31 U.S.C.

 

Case 3:18-cv-01908 Documen_t 1 Filed 11/28/18 Page 6 of 7

§ 3729 (a) (1).

19. Paragraphs 1 through 17 of this Complaint are hereby re-alleged and incorporated
as though fully set forth herein.

20. As part of the Scheme to defraud and described as the covered conduct, Dr. Rosa-
Cartagena submitted and caused to be submitted over two hundred and four (204) claims for payment
to the MA Plan, for the alleged delivery of health care benefits, items or services that correspond to
the CPT codes listed in paragraph seventeen (17) above, when such services were either up-coded or
never rendered

21. Under the FCA, a “claim” includes requests for money presented to agents of the
United States or to a contractor, grantee or other recipient, if the money is to be used on the
govemment’s behalf or toadvance a government interest, as long as the United States provided any
portion of the money requested

22. Each of these false statements constitute a unique claim of provider fraud on a
managed care organization, for which a civil monetary penalty must be assigned, as allowed by law
in an amount ranging from $5,500.00 to $11,000.00 each.

23. bn June 5 , 2018, the parties in this action reached a Settlement Agreement in which
Dr. Rosa-Cartagena agreed to pay $300,000.00 in U.S. Currency, plus interest, as civil monetary
penalties, to be paid off subject to a payment schedule.
y PRAYER FoR RELIEF

WHEREFORE, the United Sates respectfully requests that judgment be entered in its

favor and against the defendant as follows:

A. Enter a consent judgment to enforce the agreement reached by the parties in this

 

Case 3:18-cv-01908 Document 1 Filed 11/28/18 Page 7 of 7

action.

B. Grant the United States interests from the day of judgment and such other and

further relief as this Court deems just and proper.

RESPECTFULLY SUBMITTED,

ln San Juan, Puerto Rico, this 28th day of November 2018.

'ROSA EMILIA RODRIGUEZ -VELEZ

United States Attomey

/S Jorge L. Matos

Jorge L. Matos

Assistant U.S. Attorney
Civil Division

USDC No. G01307

Torre Chardon, Room 1201
350 Carlos Chardon Avenue
San Juan, PR 00918

.rei. (787) 282-1814

FaX. (787) 766-6219
E-mail: Jorge.L.MatosZ@usdoi . gov

 

Case 3:18-cv-01908 Document 1-1 Filed 11/28/18 Page 1 of 2

Attachment 1: Civil Cover Sheet

Case 3:18-cv-01908 Document 1-1 Filed 11/28/18 Page 2 of 2

1344 (Rev. 06/17)

CIV]L COVER SH]EET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re uired by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCIYUNS ONNEXTPAGE 0F THIS FORM.)

 

r. (a) PLArNTrFFs
uNiTED sTATEs oF AMERch

(b) County ofResidence ofFirst Listed Plaintiff
(EXCEPTIN U.S. PLAINTIFF CASES)

(C) Attomeys (Fimr Name, Address, and TeIephoneNumbezj
Jorge L. l\/latos, Assistant U.S. Attorney

U.S. Attorney's Ofnce, 350 Chardon Ave, Suite 1201
Hato Rey, PR 00918 Tel: (787) 766-5656

DEFENDANTS
FELIX ROSA-CARTAGENA

County ofResidence ofFirst Listed Def`endant
(IN‘U.S. PLAINYYFF CASES 0NLY)

NOTE: 1N LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (IfKnow/i)
ignacio Rivera, Esq.
P.O. BOX 9023880 -
San Juan, PR 00902-3880 (787) 239-0050

 

 

II. BASIS OF JURISDICTION (PIace an "X" in OneBox 0)11)9

HI. CITIZENSI°HP OF PRmC]]?AL PA`RT]:ES (Flace an "X" in One Boxfi)rPIa/`ntg'[f v

 

(For Dive)'sity Cases 0111)9

and One Boxp)'DeJendmiy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ix 1 U.S. Governrxient Cl 3 Federal Question PTF DEF PTF DEF
Plaintiff` (US. Govemment Not aPartJQ Cilizen of Tliis State Cl 1 El 1 lncorporated arPrincipal Place D 4 Cl 4
of Business ln 'I'his State
13 2 U.S. Govemment CI 4 Diversity Citizen of Aootlier State El 2 l`J 2 Incoxporated and Principal Place El 5 [J 5
Defendant ((ndicate Cilize)i.rhip r)me'lies in Item .UI) of Business Iu Another State
Citizen or Subject of a El 3 El 3 Foreign Nation U 6 lJ 6
Foreig§ Counhy
IV. NATURE OF SUIT (Place an "X" in 0ne Box Onl)d Click here for: -Nature of Suit Code Descriptions.
l ' CON'I'RACT - ~' TORTS . FORFEITURE/PENALTY BAN'K`RUP'I`CY OTHER STATUTES l
Cl 110 lnsurance PERSONAL INJURY PERSONAL INJURY U 625 Drug Related Seiz\.u'é U 422 Appcal 28 USC 158 U 375 False Claims Act
lJ 120 Marine El 310 Ai.rplzme El 365 Personal Injury - ofProperty 21 USC 881 EI 423 Withdrawal El 376 Qui Tam (31 USC
El 130 MillerAct U 315 Airplane Product Product Liability El 690 Ot]ier 28 USC 157 3729(a))
El 140 Negotiable Instmmeot Liability C| 367 Health Carc/ 13 400 State Reapporti`onment
El 150 Recovery of Overpaymeut lJ 320 Assault, Libel & Plxamiaceutieal - PROPERTY RIGHTS Cl 410 Antin'ust
& Enforcement of Judgment Slaoder Persona] Injury CI 820 Copyrights [] 430 Banlcs and Banking
CI 151 Medicare Act lj 330 Federa] Employers’ Product Liability 111 830 Patent El 450 Commerce
|I| 152 Recovery of Def`aulted liability El 368 Asbeslos Personal E| 835 Patent ~ Abbreviated lJ 460 Deportalioo
Student Loans 111 340 Marine Injury Product New Drug Applicalion C| 470 Racketecr qu]ueoced and
(Excludes Vetemns) ['J 345 Marine Product liability IJ 840 Trademark Corrupt Organizations
El 153 Recovery of Ove@ayment Liability PERSONAL PROPERTY LABOR SO CIAL SECURITY ' D 480 Consumer Credit
' ofVeteran’s Benelits lJ 350 Motor Veliicle lJ 370 Other Fraud C| 710 Fair Labor Staodards Cl 861 HIA (1395££) [J 490 Cable/Sat TV
El 160 Stockholders’ Suits Cl 355 Motor Vehicle IJ 371 Truthin Lending Act l‘J 862 Black Lung (923) ill 850 Secuxities/Commodities/
[J 190 Other Coutract Product Liability El 380 Other Personal 13 720 Labor/Management El 863 DIWC/DIWW (405(g)) Exchange
El 195 Contract Product Liability EI 360 Other Personal Property Damage Relations U 864 SSID Title XVI U< 890 Olher Statutory Actions
El 196 an.nchise Injury Cl 385 Property Damage EJ 740 Railway Labor Act E} 865 RSI (405(g)) CJ 891 Agn'cultural Acts
13 362 Personal Injur) - ProductLiabilily I`J 751 Family and Medical C] 893 Euvironmental Matters
Medica] Ma]practioe Leave Act Cl 895 Freedom of Infonnation
I ' REAL PROPERTY . CIVILRIGHTS ' PRISONER PETITIONS 13 790 Other Labor Litigation : FEDERAL TAX SUITS Act
El 210 Land Condemnation Cl 440 Other Civil Riglits Habcns Corpus: l’_'l 791 Employee Reu'rement Cl 870 Taxes (U.S. Plaintiff D 896 Arbitralion
Cl 220 Foreclosure CI 441 Voting C| 463 A]ien Detai.uee Income Security Act or Defendant) E| 899 Administrative Procedure
Cl 230 Rent Lcasc & chctment CJ 442 Employrnei'itL (J 510 Motions to Vacate Cl 871 IRS_Tln'rd Party Act/R.eview or Appea] of
E| 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 Ageucy Decision -
EJ 245 Tort Product Liability Accommodati'ous El 530 General D 950 Conslilutionality of
El 290 A11 Other Real Property 13 445 Amer. w/Disabilities - El 535 Death PenaIty ]MMIGRATION State Statutes
Employment Other: Cl 462 Naturalization Applicalion
C| 446 Amer. \v/Disabilities - El 540 Mandamus & Other Cl 465 Other l'mmigralion
Other D 550 Civil Rights Acfions
EI 448 Eclucan`on U 555 Prison Conditiou
Cl 560 Civil Detainee -
Condin`ons of
Coniinement
V. ORIG]N (Place an "X" in O)ze Box Onljy
IX 1 Original El 2 Removed from El 3 Remanded from IIJ 4 Reinstated or Cl 5 Transfen-¢d from CI 6 Multidistrict El 8 Multidjstrict
Proceeding State Court Appellate Court Reopened Another DjSu-jct Litigation - Litigation ~
(specijj;) Transfer Direct File

VI. CAUSE OF ACTION

28 U.SC. 1345

 

Brief description of cause:
Collection of l\/loney

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unlers diversit)yz

 

 

 

 

 

VII. REQUESTED IN El cHEcK ii= mrs is A CLAss ACTION DEMAND $ CHECK YES fmly if demanded in cOmi>lainf"-
COMPLAINT: UNDER RULE 23, F.KCv-P- 300,000.00 JURY DEMAND= ci Yes )z[No
VIII. RELATED CASE(S) S _ t ,_ )
22 15 'llC 10)15 .'
IF ANY ( " ' ruDGE ‘ DocKET NUMBER
DAiE smme
11/28/2018
ToR oFF_rcE USE oNLY ( 1
RECEIPT # AMOUNT APP G ]]<'P v .TUDGE MAG. .TUDGE

 

 

Case 3:18-cv-01908 Document 1-2 Filed 11/28/18 Page 1 of 2

Attachment 2: Categorv Sheet

 

Case 3:18-cv-01908 Document 1-2 Filed 11/28/18 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTG RlCO

CATEGORY SHEET.

 

You must accompany your complaint With this Category Sheet, and the Civil Cover Sheet (JS-44).

 

 

Attorney Name (Last, First, MI): ll\/latos, Jorge L. ‘

UsDc-PR Bar Number; G/ 0 53 c 7

 

 

Email Address: J orge.L.MatosZ@usdoj . gov

 

Title (caption) of the Case (provide only the names of the first party on each side):

 

Plaintiff: United States of America

 

Defendant: FeliX Rosa-Cartagena

 

Indicate the category to Which this case belongs:

IY Ordinary CivilCase
i`= SocialSecurity

F Banking

I_ lnjunction

Indicate the title and number of related cases (if any).

Has a prior action between the same parties and based on the same claim ever been filed before this Court?

I_ Yes
V<' No

ls this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

[_ Yes
l'>? No
Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

-l'_Yes
lS<'No

Date Submitted: ll 1/28/18

rev. Dec. 2009

 

l PrintForrn a l ResetForm q

 

